In this proceeding pursuant to article 79 of the Civil Practice Act to settle the account of proceedings of the trustees, a member of the committee of an incompetent beneficiary of the trust, in his representative capacity and individually, filed objections thereto, supplemented by his affidavit. The proceeding was referred to an Official Referee to hear and determine. A motion to dismiss the objections, as supplemented, on the grounds that they were not' timely served and filed, that they were frivolous, without merit, and insufficient in law and unsupported by facts, was also referred to the Official Referee to hear and determine. The appeal is from the order of the Official Referee granting the motion on the merits and dismissing the objections as supplemented by the affidavit. Order unanimously affirmed, with $50 costs and disbursements to respondents filing separate briefs, payable by the appellant personally. No opinion.
Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.